Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2007

Greenberg v. Secretary Army
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4840




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Greenberg v. Secretary Army" (2007). 2007 Decisions. Paper 1777.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1777


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT

                       ——————————

                             No. 05-4840

                       ——————————

                      RICHARD GREENBERG
                                 Appellant
                              v.

                   HON. GORDON R. ENGLAND,
                    SECRETARY OF THE NAVY

                       ——————————

            On Appeal from the United States District Court
                    for the District of Delaware
                      (No. 1:04-cv-01204-KAJ)

                 District Court: Hon. Kent A. Jordan

                       ——————————

              Submitted Under Third Circuit LAR 34.1(a)
                         November 8, 2006

Before: SCIRICA, Chief Judge, McKEE, and STAPLETON, Circuit Judges

                   (Opinion filed: January 11, 2007)




                                   1
                                  ——————————

                                          OPINION

                                  ——————————
McKEE, Circuit Judge

       Richard Greenberg appeals the October 6, 2005 Order of the District Court

granting the Secretary of the Navy’s 1 motion for summary judgment2 and denying

Greenberg’s motion for summary judgment. For the reasons that follow, we will affirm.

                                               I.

       Because we write primarily for the parties, we need not recite the factual or

procedural history of this case except insofar as may be helpful to our brief discussion.

We note that in 1983, Greenberg asked the Naval Discharge Review Board (“NDRB”) to

upgrade his discharge characterization. He based that request upon his psychological

condition prior to discharge, and his remorse over his misconduct. He did not challenge

the merits or propriety of the discharge; he only requested reconsideration of it.

       In October 1984, Greenberg applied to the Board for Correction of Naval Records

(“BCNR”) for an upgrade of his discharge. In his application, he reiterated the grounds he

had relied upon in his prior request to the NDRB. He again alleged only that he should


1
 Greenberg proceeded against the Secretary in his official capacity. When Greenberg
commenced his action, Gordon R. England was Secretary of the Navy. On January 3, 2006, the
Donald C. Winter assumed that office. Accordingly, we identify the Appellee by office rather
than the name of the office holder. Fed. R. App. P. 43(c)(2).
2
 The Secretary filed a motion for summary judgment on the merits of Greenberg’s remaining
claims. The District Court treated the Secretary’s motion to dismiss as a motion for summary
judgment and considered evidentiary material outside of the pleadings. See Memorandum
Opinion at 1, A-008 (citing Hughes v. United States, 263 F.3d 272, 278 (3d Cir. 2001).


                                               2
have been considered unsuitable for continued service because of his medical and

psychological problems. He did not claim that the record contained any defects or errors.

The BCNR unanimously rejected Greenberg’s request. The BCNR explained its

reasoning in a letter dated February 15, 1985, that it sent to Greenberg. In addition to

other reasons relied upon, the BCNR informed Greenberg that, according to its records,

he had waived his right to have his case heard before an administrative discharge board

after consultation with counsel.

       Eighteen years later, in 2003, Greenberg asked the BCNR to reconsider that 1985

decision. In that application he argued for the first time that he had not waived his right

to a hearing prior to discharge. In reviewing the record which had been transferred to

microfiche in the intervening years, the BCNR discovered that, although referred to in

prior documents, Greenberg’s waiver of his right to a hearing before discharge was

missing from the documents that had been transferred to microfiche. After conducting

additional research, considering Greenberg’s own affidavit to the contrary, and affording

Greenberg’s attorney an opportunity to respond to the results of that research, the BCNR

concluded in May 2004 that Greenberg must have properly waived his rights with the

advice of counsel as represented in the 1985 letter. The BCNR also concluded that the

choice of discharging Greenberg administratively rather than basing the discharge on his

medical and psychological problems was warranted by the severity of his misconduct

(distribution of marijuana to another sailor), and consistent with the normal practice of

giving priority to administrative discharges for misconduct. The BCNR concluded that




                                             3
the mitigating factors Greenberg was relying upon did not warrant a change in his

discharge status.

       Greenberg then sought review of the BCNR’s decision in the District Court,

claiming that the BCNR’s action violated the Administrative Procedures Act because it

was arbitrary and capricious, and that the failure to upgrade had resulted in denial of

benefits he would otherwise have received in violation of the Privacy Act, 5 U.S.C. §

552a(d). As we noted at the outset, the District Court granted the Secretary’s motion for

summary judgment as to all claims, and this appeal followed.3

                                               II.

       We review the District Court’s grant of summary judgment de novo, applying the

same standard as the District Court. Pa. Coal Ass’n v. Babbit, 63 F.3d 231, 236 (3d Cir.

1995). Our review of BCNR decisions is controlled by the Administrative Procedure Act,

5 U.S.C. §§ 701-706. We may only set aside agency actions, findings, and conclusions

that are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A) (2000). As we noted in Hondros v. United States Civil

Service Commission, 720 F.2d 278, 295 (3d Cir. 1983), “[w]e will not substitute our

judgment for that of the agency[; r]ather, we require that the agency’s action be

rationally related to the purposes to be served, and supported by the facts found in the

record.” In the context of reviewing a grant of summary judgment, “even if there are

genuine issues of material fact, deference must be given to the agency’s interpretation of
3
  The District Court had subject matter jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552a.
Its grant of summary judgment disposed of all claims and we therefore have jurisdiction
pursuant to 28 U.S.C. § 1291.


                                                4
the facts, so long as they were based on credible information.” Yeboah v. United States

Dep’t of Justice, 345 F.3d 216, 221 (3d Cir. 2003). Like the District Court, we

“determine only whether the Secretary’s decision making process was deficient, not

whether his decision was correct.” Kreis v. Sec’y of the Air Force, 866 F.2d 1508, 1511

(D.C. Cir. 1989).

                                               III.

       In its thoughtful Memorandum Opinion, the District Court thoroughly explained

why the Secretary was entitled to summary judgment in the face of Greenberg’s 18 year

old attempt to “correct” the status of his military discharge. We can add little to the

District Court’s thoughtful and careful Memorandum Opinion, and we will therefore

affirm substantially for the

reasons set forth by the District Court in its October 6, 2005, Memorandum Opinion.4

                                               IV.

       For the reasons set forth above, we will affirm the District Court’s grant of

summary judgment in favor of the Secretary, and against Greenberg.




4
 We do not read the District Court’s opinion as involving an unusually deferential application of
the “arbitrary or capricious” standard. We need not resolve that issue, however, because the
BCNR’s decision clearly survives “traditional arbitrary or capricious” review.

Greenberg also faults the District Court’s opinion for failing to address his contention that he
was discharged without a hearing in violation of his constitutional right to procedural due
process of law. We, like the District Court, do not read Count II of the complaint as pleading a
procedural due process claim. If it did, however, the BCNR’s finding, upheld by the District
Court, that Greenberg waived his right to a hearing would provide a complete answer to his
constitutional argument.



                                                5